                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CORRINE BAKER,

      Petitioner,                   Civil No. 2:15-CV-11629
                                    HON. GEORGE CARAM STEEH
v.                                  UNITED STATES DISTRICT JUDGE

SHAWN BREWER,

     Respondent.
____________________/

            OPINION AND ORDER HOLDING IN ABEYANCE
           THE PETITION FOR A WRIT OF HABEAS CORPUS
            AND ADMINISTRATIVELY CLOSING THE CASE

      Petitioner filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, through her counsel David S. Steingold, challenging her

conviction for second-degree murder, M.C.L.A. § 750.317; and second-

degree child abuse, M.C.L.A. § 750.136(b)(3). Petitioner has now filed a

motion to hold the petition in abeyance during the pendency of her request

for a review of her criminal conviction by the Michigan Attorney General

Office’s Conviction Integrity Unit. (CIU). The Court holds the petition in

abeyance and stays the proceedings under the terms outlined in this

opinion during the pendency of the review of petitioner’s case by the CIU.

The Court administratively closes the case.



                                     -1-
      A federal district court is authorized to stay fully exhausted federal

habeas petitions pending the exhaustion of other claims in the state courts.

See Bowling v. Haeberline, 246 F. App’x 303, 306 (6th Cir. 2007)(a habeas

court is entitled to delay a decision in a habeas petition that contains only

exhausted claims “when considerations of comity and judicial economy

would be served”); see also Thomas v. Stoddard, 89 F. Supp. 3d 937, 943

(E.D. Mich. 2015).

      The Court grants petitioner’s motion to hold the petition in abeyance

while she seeks review of her conviction by the Conviction Integrity Unit.

The outright dismissal of the petition, even if it is without prejudice, might

bar review of petitioner’s claims in this Court due to the expiration of the

one year statute of limitations contained in the Antiterrorism and Effective

Death Penalty Act (AEDPA). See 28 U.S.C. § 2244(d)(1). A common

reason for holding a habeas petition in abeyance arises when the original

petition was timely filed, but a second, exhausted habeas petition would be

time barred by the AEDPA’s statute of limitations. See Hargrove v. Brigano,

300 F.3d 717, 720-21 (6th Cir. 2002).

      However, even where a district court determines that a stay is

appropriate pending exhaustion, the district court “should place reasonable




                                      -2-
time limits on a petitioner’s trip to state court and back.” Rhines v. Weber,

544 U.S. 269, 278 (2005).

      The Court holds the petition in abeyance to allow petitioner to seek

review of her conviction by the Attorney General Office’s Conviction

Integrity Unit. This tolling is conditioned upon petitioner returning to federal

court within thirty days of the Conviction Integrity Unit issuing an adverse

decision. Hargrove, 300 F.3d at 721.

                                  III. ORDER

      IT IS ORDERED that:

      (1) The proceedings are STAYED and the Court holds the
          habeas petition in abeyance. Petitioner shall move to reopen
          her habeas case within 30 days of any adverse decision by
          the Conviction Integrity Unit. Failure to do so will result in the
          Court lifting the stay and adjudicating the merits of the claims
          raised in petitioner’s original and amended habeas petitions.

      (2) To avoid administrative difficulties, the Clerk of Court shall
          CLOSE this case for statistical purposes only. Nothing in this
          order or in the related docket entry shall be considered a
          dismissal or disposition of this matter. See Thomas, 89 F.
          Supp. 3d at 943-944.

      (3) Upon receipt of a motion to reinstate the habeas petition
          following exhaustion of state remedies, the Court will order the
          Clerk to reopen this case for statistical purposes.

Dated: February 6, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE
                                       -3-
